Per Curiam.

On June 7, 1971 respondent was convicted in the United States District Court for the Northern District of New York, upon his plea of guilty, of the offense of attempting to evade a large part of income tax due for the calendar year 1965 by filing a false and fraudulent joint income tax return, in violation of section 7201 of the Internal Revenue Code (U. S. Code, tit. 26, § 7201). Imposition of a jail sentence was suspended, respondent was placed on probation for a year, and a fine of $5,000 was imposed.
Respondent’s conviction constitutes professional misconduct in violation of canons 29 and 32 of the Canons of Professional Ethics and DR 1-102 of the Code of Professional Responsibility, and it is so adjudged. (Matter of Edelbaum, 10 A D 2d 64, mot. for lv. to app. den. 7 N Y 2d 712; Matter of Spira, 14 A D 2d 19.)
Taking into consideration respondent’s otherwise satisfactory record as a member of the Bar, we conclude that he should be suspended from the practice of law for a period of six months and until further order of the court.
Herlihy, P. J., Staley, Jr., Greenblott, Cooke and Sweeney, JJ., concur.
Respondent suspended from the practice of law for a period of six months, effective on the date to be specified in the order to be entered hereon, and until further order of the court.